Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION



Introduction


1.	This communication is in response to the Applicants' communication dated April 21, 2022. Claims 1, 7 and 9 were amended. Claim 6 was canceled. Claims 1-5 and 7-9 of the application are pending.

Request for Continued Examination 

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21, 2022 has been entered.

Examiner’s Amendment

3.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Mr. Shrinath Malur on May 9, 2022.  

4.	The application has been amended as follows:
In the claims:
In claim 1, Lines 25-26, “as the alternative part to the usable candidate table inputted from the file server” 
has been changed to
-- as the alternative part to a part listed in the usable candidate table created by the control device--.

In claim 9, Line 22, “inputted from the file” 
has been changed to
-- inputted from the file server--.
In claim 9, Lines 25-26, “as the alternative part to the usable candidate table inputted from the file server” 
has been changed to
-- as the alternative part to a part listed in the usable candidate table created by the control device--.


Reasons for Allowance



5.	Claims 1-5 and 7-9 of the application are allowed over prior art of record.


6.	The following is an Examiner's statement of reasons for the indication of allowable subject matter:
The closest prior art of record shows:

(1) a parts procurement system which operates along with a production control system to automatically order parts; the parts procurement system is connected to a procurement source computer and a procurement destination computer over a communication network; the parts procurement system receives parts table data and delivery time information of parts to be procured; the parts procurement system receives an order instruction from the procurement source computer after transmitting the price of paras estimate information; the parts table receiving unit receives parts table data transmitted from the procurement source computer; a production management system and the parts procurement system operate together on a server computer; in the parts table, part identification information, part name, quantity, supplier etc. are recorded for each part necessary for the production of a finished product; the order creation unit creates an order sheet for the parts procurement source to approve the order based on the estimated information and transmits it to the procurement source computer; the order sheet is sent to the procurement computer  by email; the user access the input screen; the BOM data is recorded with part identification information, quantity and supplier code (Katsuyoshi, K., Japanese Invention Application Publication JP 2017-102651 A);
(2) the CAD data created by the CAD system includes the parts constituting the product, the quantity and the number of those parts;  a CAD database storing CAD data for every part and selecting means to provide CAD data in response to a requirement; the parts sales system provides CAD  data based on information provided through communication means; the parts sales system allows a purchaser to select and purchase a desired part; the parts information database and the CAD database store a plurality of parts information; the CAD data of the part is downloaded, once the specification of the part is determined; using the CAD data, the purchaser could conduct various studies on the CAD and then order the part; this allows the purchaser to make various studies from the shape of the component once the CAD data of the component is downloaded to the terminal (Yoshiyasu et al., Japanese Patent JP 2002092349 A); and
(3) part objects comprise components, assemblies units and devices that are constructed; a preselected part is used as a reference object at a first construction status if its status comprises a further design element that is compatible with the first design element; physical objects comprise a large number of partial objects and thus a large number of design elements; specify a component that is installed in an assembly at a certain point; it is checked if two design elements are compatible with one another; the order of joining the partial objects pre-determined; the joining sequence is a tree structure, which indicates the order in which the further physical object is composed of partial objects, in particular components and assemblies; the joining sequence comprises multiple stages, since assemblies are made from components and other assemblies are made from these assemblies and ultimately the further physical object; a detailed description list all design elements that are compatible with part objects at different design stage and construction status (Martin et al., WIPO WO 03001310 A).


None of these references taken either alone or in combination with the prior art of record discloses a part procurement system for a construction machine, specifically including:
(Claim 1) " a table creating portion which creates a usable candidate table that lists candidates for preparing a required part from a procured part compatibility table for single item including a part compatible with a procured part when a required part is a single-item part, a procured part compatibility table for assembly including an assembly part compatible with the procured part when a required part is an assembly part, and a procured part compatibility table for disassembly including an alternative part that can be used in place of the procured part when there is an upper part or an upper product containing the procured part, based on customer's requirements information about the procured part inputted via a data input device, and the BOM information, the CAD information and the part compatibility information inputted from the file server;
an information adding portion which adds stock information, cost, lead time and additional work information about processing required to a part with mounting compatibility and a part that can be used as the alternative part to a part listed in the usable candidate table created by the control device; 
 a judging portion which extracts candidate parts including candidates for the part and alternatives for the part satisfying the requirements with the required information regarding the procured part inputted via the data input device as the requirements from the usable candidate table to which the information is added by the information adding portion" in combination with the remaining elements and features of the claimed invention.


None of these references taken either alone or in combination with the prior art of record discloses a part procurement method for procuring a part required by a customer, specifically including:
(Claim 9) "table creating step of creating a usable candidate table that lists candidates for preparing a required part from a procured part compatibility table for single item including a part compatible with a procured part when a required part is a single-item part, a procured part compatibility table for assembly including an assembly part compatible with the procured part when a required part is an assembly part, and a procured part compatibility table for disassembly including an alternative part that can be used in place of the procured part when there is an upper part or an upper product containing the procured part, based on customer's requirements information about the procured part inputted via a data input device, and the BOM information, the CAD information and the part compatibility information inputted from the file server,
an information adding step of adding stock information, cost, lead time and additional work information about processing required to a part with mounting compatibility and a part that can be used as the alternative part to a part listed in the usable candidate table created by the control device; 
a judging step of extracting candidate parts including candidates for the part and alternatives for the part satisfying the requirements with the required information regarding the procured part inputted via the data input device as the requirements from the usable candidate table to which the information is added by the information adding step" in combination with the remaining elements and features of the claimed invention.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Kandasamy Thangavelu whose telephone number is 571-272-3717.  The examiner can normally be reached on Monday through Friday from 8:00 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to TC 2100 Group receptionist: 571-272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



	/Kandasamy Thangavelu/
	Primary Patent Examiner
	Art Unit 2148
	May 10, 2022